As filed with the Securities and Exchange Commission on May 17, 2013 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act File Number 811-4786 Ariel Investment Trust (Exact name of registrant as specified in charter) 200 East Randolph Drive Suite 2900 Chicago, Illinois, 60601 (Address of principal executive offices) (Zip code) Mareile Cusack 200 East Randolph Drive Suite 2900 Chicago, Illinois 60601 (Name and address of agent for service) with a copy to: Arthur Don, Esq. Greenberg Traurig, LLP 77 West Wacker Drive Suite 3100 Chicago, IL 60601 Registrant's telephone number, including area code: (312) 726-0140 Date of fiscal year end: September 30, 2013 Date of reporting period:March 31, 2013 Item 1. Reports to Stockholders. One of Ariel Investments’ guiding principles is to communicate openly with our shareholders so they may gain a clear understanding of our investment philosophy, portfolio decisions and results, as well as our opinions on the underlying market. In reviewing the materials contained in The Patient Investor, please consider the information provided on this page. While our investment decisions are rooted in detailed analysis, it is important to point out that actual results can differ significantly from those we seek. We candidly discuss a number of individual companies. Our opinions are current as of the date they were written but are subject to change. We want to remind investors that the information in this report is not sufficient on which to base an investment decision and should not be considered a recommendation to purchase or sell any particular security. Equity investments are affected by market conditions. Ariel Fund, Ariel Appreciation Fund, Ariel Focus Fund and Ariel Discovery Fund invest in small and/or midsized companies. Investing in small and mid-cap stocks is riskier and more volatile than investing in large cap stocks, in part because smaller companies may not have the scale, depth of resources and other assets of larger firms. Ariel Fund and Ariel Appreciation Fund often invest a significant portion of their assets in companies within the consumer discretionary and financial services sectors and their performance may suffer if these sectors underperform the overall stock market. Ariel Focus Fund invests in common stocks of companies of any size and is a non-diversified fund, which means its investments are concentrated in fewer stocks than diversified funds. Ariel Focus Fund generally holds 25-30 stocks and therefore may be more volatile than a more diversified investment. Ariel International Equity Fund and Ariel Global Equity Fund invest in foreign securities and may use currency derivatives and ETFs. Investments in foreign securities may underperform and may be more volatile than comparable U.S. stocks because of the risks involving foreign economies and markets, foreign political systems, foreign regulatory standards, foreign currencies and taxes. The use of currency derivatives and ETFs may increase investment losses and expenses and create more volatility. Investments in emerging and developing markets present additional risks, such as difficulties selling on a timely basis and at an acceptable price. Performance data quoted represents past performance. Past performance does not guarantee future results. All performance assumes the reinvestment of dividends and capital gains. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance may be lower or higher than the performance data quoted. Performance data current to the most recent month-end for the Funds may be obtained by visiting our website, arielinvestments.com. Investors should consider carefully the investment objectives, risks, and charges and expenses before investing. For a current summary prospectus or full prospectus which contains this and other information about the Funds offered by Ariel Investment Trust, call us at 800.292.7435 or visit our website, arielinvestments.com. Please read the summary prospectus or full prospectus carefully before investing. Distributed by Ariel Distributors, LLC, a wholly owned subsidiary of Ariel Investments, LLC. ARIEL INVESTMENT TRUST c/o U.S. Bancorp Fund Services, LLC P.O. Box 701 Milwaukee, WI 53201-0701 800.292.7435 | arielinvestments.com Turtle Talk Ariel’s Automatic Investment Program makes it easy to invest. v Dollar cost averaging: regularly investing a set dollar amount over time helps you avoid the temptation to overreact when markets swing. v Simplicity: money is automatically deducted from your bank account or paycheck and deposited into your investment account each month. There’s no writing checks and no addressing envelopes…once you set it up, you’re done. Consider this illustration of automatic investing over 25 years: *Assumes an 8% annualized return. Note: Principal value and investment returns will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. A program of regular investing does not assure a profit or protect against loss in declining markets. The examples show the benefits of an automatic investment program and assumes regular monthly investments over a specified period at a hypothetical annual return of 8%. Examples are illustrative only and is not indicative of any specific return you may receive from a particular investment. Annualized Quarter 1 Year 3 Year 5 Year 10 Year 20 Year Since Inception Ariel Fund (inception 11/6/86) Investor Class + 15.76% + 21.57% + 12.59% + 8.18% + 9.06% + 9.87% + 11.26% Institutional Class + 15.84
